Name: 78/118/EEC: Commission Decision of 23 December 1977 authorizing Ireland and the United Kingdom to apply special health guarantees for the prevention of leucosis in the case of bovine animals imported for breeding or production (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-02-10

 Avis juridique important|31978D011878/118/EEC: Commission Decision of 23 December 1977 authorizing Ireland and the United Kingdom to apply special health guarantees for the prevention of leucosis in the case of bovine animals imported for breeding or production (Only the English text is authentic) Official Journal L 040 , 10/02/1978 P. 0021 - 0022****( 1 ) OJ NO 121 , 29 . 7 . 1964 , P . 1977/64 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . ( 3 ) OJ NO L 77 , 26 . 3 . 1973 , P . 40 . ( 4 ) OJ NO L 11 , 14 . 1 . 1977 , P . 30 . COMMISSION DECISION OF 23 DECEMBER 1977 AUTHORIZING IRELAND AND THE UNITED KINGDOM TO APPLY SPECIAL HEALTH GUARANTEES FOR THE PREVENTION OF LEUCOSIS IN THE CASE OF BOVINE ANIMALS IMPORTED FOR BREEDING OR PRODUCTION ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 78/118/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 64/432/EEC OF 26 JUNE 1964 ON ANIMAL HEALTH PROBLEMS AFFECTING TRADE IN BOVINE ANIMALS AND SWINE ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/98/EEC OF 21 DECEMBER 1976 ( 2 ), AND IN PARTICULAR ARTICLE 8 ( 2 ) THEREOF , WHEREAS IN ACCORDANCE WITH ARTICLE 8 ( 2 ) OF COUNCIL DIRECTIVE 64/432/EEC , A MEMBER STATE MAY BE AUTHORIZED , UNDER THE PROCEDURE LAID DOWN IN ARTICLE 12 AND THE CONDITIONS FIXED UNDER THAT PROCEDURE , TO APPLY FOR INTRA-COMMUNITY TRADE , HEALTH GUARANTEES EQUIVALENT AT MOST TO THOSE REQUIRED BY THAT MEMBER STATE WITHIN THE FRAMEWORK OF A NATIONAL PROGRAMME FOR THE PREVENTION OF A CONTAGIOUS OR INFECTIOUS BOVINE OR SWINE DISEASE WHICH IS NOT REFERRED TO IN ANNEX E TO THE ABOVEMENTIONED DIRECTIVE ; WHEREAS BY COMMISSION DECISION 73/30/EEC OF 23 JANUARY 1973 ( 3 ), AS LAST AMENDED BY DECISION 77/58/EEC OF 22 DECEMBER 1976 ( 4 ), THE FEDERAL REPUBLIC OF GERMANY HAS ALREADY , BY THIS PROCEDURE , BEEN AUTHORIZED TO APPLY SPECIAL HEALTH GUARANTEES FOR THE PREVENTION OF LEUCOSIS IN THE CASE OF BOVINE ANIMALS IMPORTED FOR BREEDING OR PRODUCTION ; WHEREAS IRELAND AND THE UNITED KINGDOM , BY LETTERS OF NOVEMBER 1977 , HAVE REQUESTED PERMISSION TO APPLY SPECIAL HEALTH GUARANTEES IN RESPECT OF LEUCOSIS FOR BOVINE ANIMALS IMPORTED FOR BREEDING OR PRODUCTION ORIGINATING IN A MEMBER STATE AND INTENDED IN PARTICULAR FOR COMBINING WITH BOVINE STOCK NOT UNDER SUSPICION FOR LEUCOSIS ; WHEREAS THE SPECIAL HEALTH GUARANTEES WHICH IRELAND AND THE UNITED KINGDOM WISH TO APPLY IN INTRA-COMMUNITY TRADE IN BOVINE ANIMALS FOR BREEDING OR PRODUCTION ARE EQUIVALENT AT MOST TO THOSE WHICH THESE MEMBER STATES APPLY WITHIN THE FRAMEWORK OF THEIR NATIONAL PROGRAMMES FOR THE PREVENTION OF LEUCOSIS ; WHEREAS THEIR REQUESTS CAN THEREFORE BE GRANTED ; WHEREAS IRELAND AND THE UNITED KINGDOM HAVE ASKED FOR AUTHORIZATIONS TO TAKE EFFECT ON 1 JANUARY 1978 ; WHEREAS SUCH AUTHORIZATIONS SHOULD ONLY BE GIVEN FOR ONE YEAR DURING WHICH THE COMMISSION WILL AS SOON AS POSSIBLE MAKE PROPOSALS TO THE COUNCIL WITH A VIEW TO LAYING DOWN COMMUNITY RULES ON THIS MATTER ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 IRELAND AND THE UNITED KINGDOM ARE AUTHORIZED UNTIL 31 DECEMBER 1978 TO REQUIRE THE APPLICATION OF THE HEALTH GUARANTEES LAID DOWN IN ARTICLE 2 ON ENTRY INTO THEIR TERRITORY OF BOVINE ANIMALS FOR BREEDING OR PRODUCTION , ORIGINATING FROM THE TERRITORY OF ANOTHER MEMBER STATE AND INTENDED FOR COMBINING WITH BOVINE STOCK NOT UNDER SUSPICION OF LEUCOSIS . ARTICLE 2 THE HEALTH GUARANTEES REFERRED TO IN ARTICLE 1 SHALL CONSIST OF THE PRODUCTION OF A CERTIFICATE ISSUED ON THE DAY OF EMBARKATION BY AN OFFICIAL VETERINARIAN , DRAWN UP , AS A MINIMUM REQUIREMENT , IN THE LANGUAGE OF THE COUNTRY OF DESTINATION AND CERTIFYING : 1 . THAT THE VETERINARIAN HAS NO OFFICIAL KNOWLEDGE OF FACTS WHICH WOULD LEAD HIM TO CONCLUDE THAT A CASE OF LEUCOSIS HAS OCCURRED WITHIN THE THREE PRECEDING YEARS IN THE BOVINE HERD STOCK OF ORIGIN , AND THAT THE OWNER OF THIS HERD HAD DECLARED THAT HE HAS NO KNOWLEDGE OF SUCH FACTS ; 2 . THAT DURING THE LAST 12 MONTHS EVERY ANIMAL OVER TWO YEARS OF AGE FORMING PART OF THE BOVINE HERD STOCK OF ORIGIN HAS BEEN THE SUBJECT OF A BLOOD TEST FOR LEUCOSIS , WHICH HAS GIVEN NO INDICATION OF AN ABNORMAL INCREASE IN THE NUMBER OF LYMPHOCYTES . ARTICLE 3 THE BLOOD TEST REFERRED TO IN ARTICLE 2 ( 2 ) SHALL COMPLY WITH THE FOLLOWING REQUIREMENTS : ( A ) ACCOUNT SHALL BE TAKEN OF THE ABSOLUTE NUMBER OF LEUKOCYTES AND THE PROPORTION OF LYMPHOCYTES . THE TOTAL NUMBER OF LYMPHOCYTES PER CUBIC MILLIMETRE SHALL BE THE DETERMINING FACTOR AND SHALL BE CALCULATED ACCORDING TO THE FOLLOWING FORMULA : TOTAL NUMBER OF LEUKOCYTES PER CUBIC MILLIMETRE BY PERCENTAGE OF LYMPHOCYTES 100 ( B ) THE PRESENCE OF AN ABNORMAL INCREASE IN THE NUMBER OF LYMPHOCYTES SHALL BE CONCLUDED IN THE LIGHT OF THE FOLLOWING DATA : FOR BOVINE ANIMALS : OF MORE THAN TWO YEARS AND NOT MORE THAN THREE YEARS - MORE THAN 10 500 LYMPHOCYTES PER CUBIC MILLIMETRE ; OF MORE THAN THREE YEARS AND NOT MORE THAN FOUR YEARS - MORE THAN 9 500 LYMPHOCYTES PER CUBIC MILLIMETRE ; OF MORE THAN FOUR YEARS AND NOT MORE THAN FIVE YEARS - MORE THAN 8 500 LYMPHOCYTES PER CUBIC MILLIMETRE ; OF MORE THAN FIVE YEARS AND NOT MORE THAN SIX YEARS - MORE THAN 8 000 LYMPHOCYTES PER CUBIC MILLIMETRE ; OF MORE THAN SIX YEARS - MORE THAN 7 500 LYMPHOCYTES PER CUBIC MILLIMETRE ; ( C ) IF THE RESULT OF THE BLOOD TEST REFERRED TO IN ARTICLE 2 ( 2 ) INDICATES A RELATIVELY HIGH LYMPHOCYTE COUNT I.E . A NUMBER OF LYMPHOCYTES LESS THAN 2 000 BELOW THE FIGURES MENTIONED IN ( B ), THE SAME SAMPLE MUST BE IMMEDIATELY GIVEN A FRESH TEST , THE RESULT OF WHICH SHALL FORM THE BASIS OF THE FINAL EVALUATION . ARTICLE 4 THIS DECISION IS ADDRESSED TO IRELAND AND THE UNITED KINGDOM . DONE AT BRUSSELS , 23 DECEMBER 1977 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT